            Case 1:04-cr-00323-JKB Document 649 Filed 08/10/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                 *

UNITED STATES OF AMERICA                         *

       v.                                        *                  CRIM. NO. JKB-04-323

ERIC HALL,                                       *

       Defendant.                                *

        *       *     *       *       *      *       *      *       *       *      *       *

                                  MEMORANDUM ORDER

       The Defendant Eric Hall was sentenced to a period of 360 months’ imprisonment on

August 28, 2007, after he pleaded guilty to two counts of Racketeering and one count of Possession

and Discharge of a Firearm in Furtherance of a Drug Trafficking Crime Resulting in Death. (ECF

No. 448.) Hall has now filed a Motion for Compassionate Release (ECF Nos. 642, 646) in light

of the COVID-19 pandemic. No hearing is necessary. See Local Rules 105.6, 207 (D. Md. 2018).

For the reasons set forth below, the Motion will be DENIED.

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), a district court may modify a convicted defendant’s

sentence when “extraordinary and compelling reasons warrant such a reduction.” A defendant

may only move for compassionate release under § 3582(c)(1)(A) after he or she “has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or [after] the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” Though the Court initially denied Hall’s

motion without prejudice for failure to provide proof that he made the necessary request to the

warden of his institution (ECF No. 644), Hall has since provided proof that he made such a request

and that it was denied on June 5, 2020 (ECF No. 646-1). Therefore, the question facing the Court



                                                 1
         Case 1:04-cr-00323-JKB Document 649 Filed 08/10/20 Page 2 of 4



is whether Hall has provided evidence establishing the existence of “extraordinary and

compelling” reasons for his release.

       Under 28 U.S.C. § 994(t), the United States Sentencing Commission “shall describe what

should be considered extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.”        The Commission has stated that

“extraordinary and compelling reasons” exist where: (1) a defendant has a terminal or serious

medical condition; (2) a defendant with deteriorating health is at least 65 years old and has served

ten years or 75% of his term of imprisonment; (3) certain family circumstances arise in which a

defendant must serve as a caregiver for minor children or a partner; or (4) the Bureau of Prisons

(“BOP”) determines other circumstances create “extraordinary and compelling reasons” for

sentence reduction. See U.S.S.G. § 1B1.13 cmt. n.1(A)–(D).

       This mandate and policy statement, however, predate the passage of the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018), “which was enacted to further increase the use

of compassionate release and which explicitly allows courts to grant such motions even when

B[O]P finds they are not appropriate.” United States v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C.

2019). This Court and many others have determined that under the First Step Act, “BOP is no

longer the exclusive arbiter of what constitutes other ‘extraordinary and compelling reasons,’” and

that courts may now “independently determine what constitutes other ‘extraordinary and

compelling reasons’ for compassionate release[.]” United States v. Richardson, Crim. No. JKB-

09-0288, 2020 WL 3267989, at *2 (D. Md. June 17, 2020). This Court likewise has held that

“medical conditions which make a defendant uniquely susceptible to complications from COVID-

19 create ‘extraordinary and compelling reasons’ to grant compassionate release pursuant to §

3582(c)(1)(A).” Id. See also, United States v. Lewin, Crim. No. SAG-15-198, 2020 WL 3469516,




                                                 2
           Case 1:04-cr-00323-JKB Document 649 Filed 08/10/20 Page 3 of 4



at *3 (D. Md. June 25, 2020) (A defendant can establish his entitlement to compassionate release

by demonstrating that he “(1) has a condition that compellingly elevates his risk of becoming

seriously ill, or dying, from COVID-19, and (2) is more likely to contract COVID-19 in his

particular institution than if released.”).

        Hall has not established extraordinary and compelling reasons justifying compassionate

release. Hall, who is 49 years old, has identified three medical conditions which he claims increase

his risk of severe illness should he contract COVID-19: hypertension, prediabetes, and bronchitis.

(ECF No. 642.) He has now provided medical records substantiating his hypertension and

prediabetes diagnoses, but not his bronchitis diagnosis. (ECF No. 648-1.) The CDC has not

confirmed that either of Hall’s proven medial conditions are associated with a heightened risk of

severe illness from COVID-19, though the CDC does identify hypertension as a condition that

“might” increase an individual’s risk. See Coronavirus Disease 2019 (COVID-19): People Who

Are   at    Increased    Risk    for   Severe   Illness,   CTRS.   FOR   DISEASE       CONTROL,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html

(last accessed August 7, 2020). The Court finds that Hall’s hypertension and prediabetes diagnoses

do not sufficiently differentiate him from the thousands of similarly situated incarcerated

individuals to constitute extraordinary and compelling reasons for judicial relief. Further, the

Court notes that though BOP reports that one inmate and three staff at Hall’s institution (McCreary

USP) have tested positive for COVID-19, that facility does not appear to have suffered the sort of

outbreak that has occurred in certain other facilities. See COVID-19 Cases, BUREAU OF

PRISONS, https://www.bop.gov/coronavirus/ (last accessed August 7, 2020).

        Denying compassionate release is not a decision the Court makes lightly. The Court

acknowledges the very real danger posed by the COVID-19 pandemic, and the serious concern




                                                   3
           Case 1:04-cr-00323-JKB Document 649 Filed 08/10/20 Page 4 of 4



that Hall and his family undoubtedly feel. But having considered the evidence, the Court finds

that Hall has not shown the existence of extraordinary and compelling reasons justifying judicially

ordered compassionate release.1



DATED this ____
           10th day of August, 2020.



                                                     BY THE COURT:


                                                             /s/ James K. Bredar

                                                     James K. Bredar
                                                     Chief Judge




1
  The Court notes that this ruling is in no way intended to constrain BOP’s own discretionary authority in responding
to the COVID-19 pandemic.


                                                         4
